      Case: 4:18-cv-00235-MPM-RP Doc #: 22 Filed: 03/20/19 1 of 1 PageID #: 84




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                             GREENVILLE DIVISION


MARY ANN ANTHONY, Individually and as
Representative of the Estate of LeRoy Anthony,
and BRENDETTA ANTHONY SCOTT                                                       PLAINTIFFS

V.                                                CIVIL ACTION NO. 4:18CV235-MPM-RP

GENIE INDUSTRIES, INC. d/b/a TEREX
AERIAL WORK PLATFORMS, et al.                                                   DEFENDANTS


       ORDER DENYING APPLICATION TO ADMIT COUNSEL PRO HAC VICE

       The court has considered the application to have attorney Lena B. Laurenzo appear pro

hac vice on behalf of Mary Ann Anthony, Individually and as Representative of the Estate of

LeRoy Anthony, and Brendetta Anthony Scott. Docket 20. After reviewing the application

and the record, the court finds that the requirements of L.U.Civ.R. 83.1(d) have not been met.

Counsel were notified on March 7, 2019 of the deficiencies, but have not supplemented the

Application.    Therefore, the application for admission pro hac vice of Lena B. Laurenzo is

denied without prejudice.

       SO ORDERED, this the 20th day of March, 2019.

                                                    /s/ Roy Percy
                                                    UNITED STATES MAGISTRATE JUDGE
